  Case 16-04383         Doc 46        Filed 03/25/19 Entered 03/25/19 08:27:56      Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 16 B 04383
         Roderick Hinton,                       )
                                                )     HON. LaShonda A. Hunt
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on April 29, 2019, at 9:30 a.m. I shall appear before the Honorable
LaShonda A. Hunt in Courtroom 719 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.

                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
March 25, 2019.

/s/ Aaron Weinberg ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    16-04383
                       noticing           Doc 46 U.S.Filed  03/25/19
                                                       Bankruptcy Court Entered 03/25/19 08:27:56
                                                                                            AFNI, INC. Desc Main
0752-1                                                 Document
                                                 Eastern Division       Page 2 of 5         PO BOX 3427
Case 16-04383                                        219 S Dearborn                                       BLOOMINGTON, IL 61702-3427
Northern District of Illinois                        7th Floor
Eastern Division                                     Chicago, IL 60604-1702
Mon Mar 25 08:23:33 CDT 2019
ALLIED COLLECTION SERV                               American InfoSource LP as agent for                  CHASE
3080 S DURANGO DR STE 20                             DIRECTV, LLC                                         PO Box 15298
LAS VEGAS, NV 89117-9193                             PO Box 5008                                          Wilmington, DE 19850-5298
                                                     Carol Stream, IL 60197-5008


CHASE CARD                                           City of Chicago Department of Finance                City of Chicago Parking
PO BOX 15298                                         c/o Arnold Scott Harris P.C.                         121 N. LaSalle St # 107A
WILMINGTON, DE 19850-5298                            111 W. Jackson Blvd Ste.600                          Chicago, IL 60602-1232
                                                     Chicago IL. 60604-3517


DIVERSIFIED                                          FLAGSHIP CREDIT ACCEPT                               Flagship Credit Acceptance
POB 551268                                           3 CHRISTY DR STE 201                                 P.O. Box 3807
JACKSONVILLE, FL 32255-1268                          CHADDS FORD, PA 19317-9670                           Coppell, TX 75019-5877



I C SYSTEM INC                                       Mrs. Henderson                                       Nanyamka Hinton
PO BOX 64378                                         427 W 60th St                                        427 W 60th St
SAINT PAUL, MN 55164-0378                            Chicago, Illinois 60621-3338                         2nd Floor
                                                                                                          Chicago, Illinois 60621-3338


(p)SPRINT NEXTEL CORRESPONDENCE                      TOYOTA MOTOR CREDIT                                  Toyota Motor Credit Corporation
ATTN BANKRUPTCY DEPT                                 1111 W 22ND ST STE 420                               PO Box 9013
PO BOX 7949                                          OAK BROOK, IL 60523-1959                             Addison, Texas 75001-9013
OVERLAND PARK KS 66207-0949


Charles R Bonini                                     Marilyn O Marshall                                   Patrick Semrad
The Semrad Law Firm, LLC                             224 South Michigan Ste 800                           The Semrad Law Firm, LLC
20 S. Clark St. 28th Floor                           Chicago, IL 60604-2503                               20 S. Clark St, 28th Floor
Chicago, IL 60603-1811                                                                                    Chicago, IL 60603-1811


Patrick S Layng                                      Roderick Hinton
Office of the U.S. Trustee, Region 11                427 W 60th St
219 S Dearborn St                                    Chicago, IL 60621-3338
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Sprint
Sprint Corp. Attn: Bankruptcy Dept
P.O Box 7949
Overland park, KS 66207
                  Case 16-04383           Doc 46       Filed 03/25/19 Entered 03/25/19 08:27:56                      Desc Main
                                                         Document     Page 3 of 5

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Flagship Credit Acceptance, LLC                   (u)Toyota Motor Credit Corporation                   End of Label Matrix
                                                                                                          Mailable recipients   22
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 24
 Case 16-04383         Doc 46     Filed 03/25/19 Entered 03/25/19 08:27:56           Desc Main
                                    Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                           )
                                                 )    CASE NO. 16 B 04383
         Roderick Hinton,                        )
                                                 )    HON. LaShonda A. Hunt
                                                 )    CHAPTER 13
         DEBTOR.                                 )

                                  MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Roderick Hinton, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13
Plan, Debtors state the following:

         1. On February 12, 2016, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On May 4, 2016, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 10% of their allowed

            claims.

         4. The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

            Trustee in the amount of $500.00 monthly for 36 months.

         5. Debtor was off work and was only receiving partial income from his accrued sick days.

            Debtor had a hernia surgery in January 2019 and returned to work at the end of February

            2019. Due to the lapse in income, Debtor accrued a default in plan payments.

         6. Debtor is now in a position to make regular and ongoing trustee payments. Debtor’s

            payroll deductions are back in effect.

         7. Debtor respectfully requests this Honorable Court defer the current plan default to the

            end of the plan of reorganization.
  Case 16-04383       Doc 46     Filed 03/25/19 Entered 03/25/19 08:27:56         Desc Main
                                   Document     Page 5 of 5


       8. Debtor is in a position to proceed with the instant case.

       9. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.



       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




Respectfully submitted,

/s/ Aaron Weinberg ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
